Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 28, 2016

The Court of Appeals hereby passes the following order:

A16A2007. DAVIS v. THE STATE.

      Kenneth Davis filed this direct appeal from the trial court’s order denying his
“Petition to Vacate Void Conviction and Illegal Sentence Due to Double Jeopardy,
Structural Error and Substantive Due Process Violations.” We, however, lack
jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction [is] not an
appropriate remedy in a criminal case[,]” and any appeal from an order denying such
a motion must be dismissed. Harper v. State, 286 Ga. 216, 217 (686 SE2d 786)
(2009). A direct appeal lies from an order denying or dismissing a motion to correct
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void or illegal. See Harper, supra at 217, n.1; Burg v. State, 297 Ga. App.
118, 119 (676 SE2d 465) (2009). A sentence is void only when the trial court imposes
punishment that the law does not allow. See Jordan v. State, 253 Ga. App. 510, 511
(1) (559 SE2d 528) (2002).
      Here, Davis does not contend that his sentence falls outside the statutory
range.1 Instead, his arguments, which mostly pertain to the ineffectiveness of his trial
counsel in rejecting a plea deal, do not constitute a valid void sentence claim. See



      1
       From the limited material transmitted with this appeal, we cannot ascertain
what sentence was entered.
Coleman v. State, 305 Ga. App. 680 (700 SE2d 668) (2010). Under these
circumstances, we lack jurisdiction to review the trial court’s order. Accordingly, this
appeal is hereby DISMISSED.


                                        Court of Appeals of the State of Georgia
                                                                             07/28/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.